      Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 1 of 27
       Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 1 of 27 PageID 46




The following constitutes the ruling of the court and has the force and effect therein described.



Signed February 4, 2020
                                            United States Bankruptcy Judge
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                         AMARILLO DIVISION


       In re:                                        §
                                                     §
       WAGGONER CATTLE, LLC, et al.                  §   Case No. 18-20126-RLJ-11
                                                     §   Jointly Administered
                               Debtor.               §
                                                     §
                                                     §
                                                     §
       LONE STAR STATE BANK OF WEST                  §
       TEXAS,                                        §
                                                     §
                Plaintiff,                           §
                                                     §
       v.                                            §   Adversary No. 18-02007
                                                     §   (Civil Action No. 2:19-cv-00098-Z)
       RABO AGRIFINANCE, LLC,                        §
       WAGGONER CATTLE, LLC, CLIFF                   §
       HANGER CATTLE, LLC, CIRCLE W OF               §
                                                     §
       DIMMITT, INC.,
                                                     §
                Defendants.


                                                    1
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 2 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 2 of 27 PageID 47



            RECOMMENDATION ON DEFENDANT’S MOTION TO DISMISS

       On October 16, 2019, the plaintiff, Lone Star State Bank of West Texas (Lone Star), filed

its Second Amended Complaint. Defendant, Rabo AgriFinance LLC (Rabo), on October 16,

2019, filed its motion to dismiss causes one and three through nine of Lone Star’s Second

Amended Complaint. I hereby submit my recommended disposition of the motion to the District

Court. (By my Report and Recommendation of June 26, 2019, on Rabo’s motion asking the

District Court to withdraw the reference, I recommended that the reference of this suit to the

bankruptcy court be withdrawn upon my certification that it is ready for trial and that, pending

such certification, I hear all pretrial matters and submit dispositive motions to the District Court

with a recommended disposition.)

   1. Lone Star filed its response and brief opposing Rabo’s motion, and then, on December

19, 2019, filed a supplement to its response. Rabo filed a response to Lone Star’s supplement.

   2. As I set forth in my June 26, 2019, Report and Recommendation, all trial and hearing

deadlines for this adversary proceeding are presently stayed pending the District Court’s decision

on the motion to withdraw reference, this adversary proceeding concerns non-core causes of

action, Rabo has timely demanded a jury trial and is entitled to a jury trial on most if not all the

causes of action, and Rabo does not consent to the bankruptcy court conducting a jury trial or

otherwise issuing a final order.

   3. Both Lone Star and Rabo are asking that, rather than my making a final determination on

Rabo’s motion here, I issue a recommended disposition to the District Court. This request is

consistent with the recommendation I made on the motion to withdraw reference.

   4. For the reasons stated below, I recommend that Rabo’s motion to dismiss be denied on

the Third (Conversion), Fourth (Fraud), Fifth (Money Had and Received and Constructive



                                                  2
    Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 3 of 27
     Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 3 of 27 PageID 48



Trust), Sixth (Conspiracy), Seventh (Wrongful Offset), and Eighth (Equitable Subordination)

causes. For the Ninth cause, for attorney’s fees, I recommend that Rabo’s motion be granted to

the extent sought under § 37.009 of the Texas Civil Practice and Remedies Code and § 38.001 of

the Texas Business and Commerce Code; Lone Star’s request for attorney’s fees as a component

of damages is proper. Rabo withdrew its motion as to Lone Star’s First Cause, Construction of

Intercreditor Agreement and Determination of Lien Priority. See infra 6(g).

      5. This adversary proceeding has a long and complicated procedural history. See Doc. Nos.

30, 101, 143.1

      6. Bases for Recommendation

         (a)      Background.

               This adversary proceeding began with Lone Star filing its original complaint against

      Rabo, Waggoner Cattle, LLC (Waggoner Cattle), Cliff Hanger Cattle, LLC (Cliff Hanger),

      and Circle W of Dimmitt, Inc. (Circle W) on June 29, 2018.2 Waggoner Cattle, Cliff Hanger,

      and Circle W, along with Bugtussle Cattle, LLC (Bugtussle) (collectively, the Waggoner

      Entities), each filed chapter 11 bankruptcy on April 9, 2018, and have been jointly

      administered under Case No. 18-20126. Lone Star brought sixteen causes of action.

               Six of the original causes of action were dismissed because they concerned causes

      owned by the bankruptcy estates and Lone Star had not obtained permission to pursue such

      actions. The debtors, Waggoner Cattle, Cliff Hanger, and Circle W—brought-in by the

      original complaint as “involuntary plaintiffs”—have also been dismissed from the

      proceeding. Rabo filed its answer to Lone Star’s complaint that also included three


1
  References to “Doc. No.” refer to documents filed in the bankruptcy court file of Adversary No. 18-02007, unless
otherwise indicated.
2
  An adversary proceeding commenced by a complaint filed under Part VII of the Federal Rules of Bankruptcy
Procedure is the same as a civil action under the Federal Rules of Civil Procedure. See Fed. R. Bankr. P. 7003.

                                                        3
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 4 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 4 of 27 PageID 49



  counterclaims against Lone Star. Lone Star moved to dismiss Rabo’s counterclaims, which

  the Court denied by its order dated September 26, 2019. Lone Star then moved for leave to

  file the Second Amended Complaint, which the Court approved on October 15, 2019. Lone

  Star then filed the Second Amended Complaint. No debtor entity is presently a party to this

  adversary proceeding. Lone Star and Rabo each hold large claims—Lone Star over $11.8

  million and Rabo over $13 million—against some or all of the Waggoner Entities.

           At the time the Waggoner Entities filed their bankruptcy cases, Quint Waggoner,

  principal of the Waggoner Entities, filed his own personal chapter 11 case. The Waggoner

  Entities and Quint Waggoner obtained confirmation of their joint chapter 11 plan on August

  5, 2019.

     (b)      The Second Amended Complaint.

           Lone Star’s Second Amended Complaint alleges nine causes of action:

  (1) construction of the Intercreditor Agreement and determination of lien priority; (2) breach

  of the Intercreditor Agreement; (3) conversion; (4) fraud; (5) money had and received and

  constructive trust; (6) civil conspiracy and conspiracy to defraud; (7) wrongful offset; (8)

  equitable subordination; and (9) attorney’s fees and costs. Rabo’s motion seeks dismissal of

  all of Lone Star’s claims, except breach of contract, arguing that the claims fail to state a

  claim upon which relief may be granted under Federal Rule of Civil Procedure 12(b)(6), and

  that the claims for fraud and civil conspiracy and for conspiracy to defraud fail to sufficiently

  plead the heightened standard required under Rule 9 of the Federal Rules of Civil Procedure.

     (c)      Factual Summary.

           The fifty-plus page factual statement of Lone Star’s Second Amended Complaint,

  distilled down, alleges the following:



                                                4
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 5 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 5 of 27 PageID 50



           Lone Star is owed over $11.8 million from financing the Waggoner Entities from

            July of 2011 through March of 2016; it holds a first-in-time security interest in the

            debtors’ assets, particularly the cattle inventory of Waggoner Cattle.

           For Quint Waggoner and his complicated cattle operation, Waggoner Cattle

            transferred cattle to Cliff Hanger; such cattle and their proceeds were subject of

            Lone Star’s first lien.

           In 2014, Rabo entered the picture with the plan of ultimately replacing Lone Star

            as the Waggoner Entities’ primary lender; this meant eventually “taking out”

            Lone Star and thus freeing-up the assets to secure Rabo’s on-going financing. As

            part of this, Rabo agreed to finance Cliff Hanger’s part of the cattle operation.

           To accommodate Rabo’s take-out of Lone Star, Rabo and Lone Star, on

            November 26, 2014, entered into an Intercreditor Agreement, of which debtors

            Cliff Hanger and Waggoner Cattle are also signatories. Under the Intercreditor

            Agreement, Lone Star agreed, under specified conditions, to subordinate part of

            its prior lien position to Rabo.

           In particular, the Intercreditor Agreement provided that Cliff Hanger did not

            become owner of the transferred cattle (from Waggoner Cattle) and Lone Star’s

            first lien on the cattle and their proceeds was not subordinated until (i) Waggoner

            Cattle was paid in full for the transferred cattle and (ii) the cattle had been moved

            to feed yards being used by Cliff Hanger. Once these two conditions were met,

            Cliff Hanger’s rights in the cattle matured and Rabo’s lien attached.

           Rabo and Cliff Hanger agreed that Rabo would advance a portion of the funds for

            Cliff Hanger’s “purchase” of the cattle being transferred from Waggoner Cattle to


                                               5
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 6 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 6 of 27 PageID 51



            Cliff Hanger, and that “payment in full” to Waggoner Cattle for such transferred

            cattle consisted of an up-front transfer price of approximately 75% of the cattle’s

            value and a later “distribution” from Cliff Hanger to Waggoner Cattle for the 25%

            balance of the cattle’s value. The distribution was to come from the equity

            realized by Cliff Hanger upon its ultimate sale of cattle.

           The Rabo advances to Cliff Hanger were ostensibly made on a required 25%

            equity margin in the cattle being transferred.

           The Intercreditor Agreement does not cover, and thus does not affect, Lone Star’s

            first lien on cattle located “on pasture” or at the “calf ranch.”

           In acceding to the cattle transfers from Waggoner Cattle, Lone Star relied on the

            borrowing base certificates provided to it by both Quint Waggoner and Paul

            Strouhal of Rabo. The certificates reflected the aggregated information from

            which Lone Star could assess and predict Cliff Hanger’s equity in the cattle and

            thus the ultimate source of payment for the transferred cattle.

           Within months, Rabo grew uncomfortable with its position—it was owed over

            $39 million—and decided that it needed to “syndicate” the loan, meaning it

            needed to sell-off part of the credit to a partner as a way to reduce its exposure.

           By September 2015, Rabo, given its intimate involvement with the Waggoner

            Entities, knew its credit was in trouble. To encourage Lone Star’s continued

            involvement and to lure potential “syndicate” partners, Rabo engaged in

            fraudulent conduct to make Cliff Hanger’s operations and its loans look better

            than they actually were. Rabo participated in issuing false borrowing base




                                               6
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 7 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 7 of 27 PageID 52



            certificates to Lone Star: the certificates reflected both costs lower than and

            weight-gains greater than actual to inflate the cattle’s value.

           As a party to the Intercreditor Agreement, Rabo knew that the transfer of cattle

            from Waggoner Cattle to Cliff Hanger required payment in full. It also knew how

            full payment was to be made—by the upfront 75% transfer payment, which was

            funded by its loans to Cliff Hanger, and by the subsequent “distribution” from the

            equity realized by Cliff Hanger on its re-sales of the cattle when they were ready.

           Rabo knew that Lone Star relied upon the borrowing base certificates to continue

            extending credit and consenting to Waggoner Cattle transferring the cattle to Cliff

            Hanger. Positive borrowing base certificates assured Lone Star that Cliff Hanger

            would realize equity on its ultimate re-sales of the cattle and thus provide

            distribution funds to pay the remaining balance on the transferred cattle.

           In addition to falsifying borrowing base certificates, Rabo knew that Quint

            Waggoner moved funds and receivables around the various Waggoner Entities

            without properly designating or accounting for such transactions.

           Rabo knew that Quint Waggoner had calves sold “off pasture”—and thus not

            subject of the Intercreditor Agreement—to third parties, with the proceeds

            deposited with and ultimately “swept” and applied by Rabo.

           Lone Star was not paid in full for the transferred cattle and thus its liens were

            never subordinated under the Intercreditor Agreement.




                                              7
    Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 8 of 27
     Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 8 of 27 PageID 53



           (d)      The Motion to Dismiss—Rule 12(b)(6).

                 A motion to dismiss under Rule 12(b)(6)3 for failure to state a claim upon which

       relief can be granted tests the formal sufficiency of the plaintiff’s statement of its claim for

       relief. A Rule 12(b)(6) motion is appropriate if the plaintiff has not provided fair notice of its

       claim with factual allegations that, when accepted as true, are plausible and not merely

       speculative. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550

       U.S. 544, 555–56 (2007). Motions to dismiss for failure to state a claim are generally viewed

       with disfavor. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

       “The court may dismiss a claim when it is clear that the plaintiff can prove no set of facts in

       support of his claim that would entitle him to relief.” Jones v. Greninger, 188 F.3d 322, 324

       (5th Cir. 1999) (per curiam). The court liberally construes the complaint in the plaintiff’s

       favor, and all pleaded facts are taken as true. Campbell v. Wells Fargo Bank, N.A., 781 F.2d

       440, 442 (5th Cir. 1986); WHC Franchise Corp. v. Four JS Family, LLLP, No. 3:05-0663,

       2005 WL 8158394, at *1 (N.D. Tex. Nov. 30, 2005). “The issue is not whether the plaintiff

       will ultimately prevail, but whether he is entitled to offer evidence to support his claim.”

       Jones, 188 F.3d at 324. “Thus, the court should not dismiss the claim unless the plaintiff

       would not be entitled to relief under any set of facts or any possible theory that he could

       prove consistent with the allegations in the complaint.” Id. (citing Vander Zee v. Reno, 73

       F.3d 1365, 1368 (5th Cir. 1996)). “This determination is context-specific and requires the

       court to draw upon its own experience and common sense.” Commonwealth Capital Corp. v.

       Medshare Techs., Inc., No. 3:15-2144, 2015 WL 10818622, at *1 (N.D. Tex. Oct. 1, 2015).




3
    Reference to a Rule refers to the Federal Rules of Civil Procedure, unless otherwise indicated.

                                                            8
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 9 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 9 of 27 PageID 54



      (e)        The Face of the Complaint.

            The premise of Lone Star’s causes is that, given Rabo’s alleged fraudulent conduct,

  Lone Star’s first-in-time liens on Waggoner Cattle’s cattle were never subordinated under the

  terms of the Intercreditor Agreement. The Intercreditor Agreement is a significant

  intervening circumstance that, upon specific conditions, alters the relative lien priorities of

  the parties.

            Lone Star holds the first lien and Rabo has, at best, a second lien. Per the allegations,

  Rabo’s conduct undermined Lone Star’s interest in Waggoner Cattle’s cattle. Given the

  asserted causes of action, particularly those subject of Rabo’s motion, and the complexity of

  the factual allegations, it is unclear whether any of Rabo’s alleged misdeeds would constitute

  a breach of the Intercreditor Agreement and thus serve as a basis of recovery for Lone Star.

  Plus, the complaint alleges facts—that no payments were made for transferred cattle in some

  instances; that at other times cattle were sold “off pasture”—that, if true and given Lone

  Star’s construction of the Intercreditor Agreement, may not implicate the Intercreditor

  Agreement.

            The Intercreditor Agreement, attached as Exhibit A to the Second Amended

  Complaint, states that

            [a]ny Lone Star security interest in, or lien or encumbrance on, or claim to Cliff
            Hanger Collateral including proceeds thereof or rights relating thereto shall be
            junior in priority to the security interest in, lien, encumbrance on, claims or
            rights of [Rabo] to the Cliff Hanger Collateral. Upon delivery of the Collateral
            to the Cliff Hanger Feedyards and receipt of payment in full by Waggoner
            [Cattle], thereafter all Collateral located in the Cliff Hanger Feedyards shall be
            owned by and in possession of Cliff Hanger and shall be Cliff Hanger
            Collateral.




                                                  9
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 10 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 10 of 27 PageID 55



  Doc. No. 159, Ex. A ¶ 2(a). It then provides that Rabo’s lien against the “Waggoner

  Collateral” and their proceeds “shall be” junior to Lone Star’s lien against the Waggoner

  Collateral. Id. ¶ 2(b) (emphasis added).

            Lone Star’s basic contention is that the two conditions—payment in full and delivery

  to the feed yards—did not occur and thus Cliff Hanger never obtained rights in the collateral.

  The subordination, Lone Star pleads, was never triggered.

            The Intercreditor Agreement can be read to impose no affirmative obligation on either

  party, apart from the basic obligation to honor its effect. Rabo denies that it breached the

  Intercreditor Agreement. But, assuming the pleaded facts are true, liability and damages may

  result from conduct by Rabo that does not constitute a breach of the Intercreditor Agreement.

            This basic construction of the Second Amended Complaint impacts Rabo’s

  contention that certain of Lone Star’s causes must be dismissed per the economic loss rule.

      (f)       Economic Loss Rule Challenge.

            Rabo’s motion is largely based on Texas’s economic loss rule. Rabo argues that

  Lone Star’s conversion, fraud, civil conspiracy and conspiracy to defraud, and wrongful

  offset claims are all barred by the economic loss rule; such causes, it submits, are really

  breach of contract claims. But determining the application and effect of the economic loss

  rule is difficult, if not impossible, on a Rule 12(b)(6) motion where interpretation of a

  contract is required. This legal theory requires an intensive, fact-specific inquiry to assess its

  applicability. As one Texas court observed:

            Although areas of uncertainty exist under case law addressing the economic loss
            rule in Texas, at least one thing is clear: Details matter. It matters who contracted
            with whom to do what. It matters what the contracts say; what they cover; and
            what they do not cover. It matters what kind of damages are requested. It matters
            whether the requested damages are attributed to activities covered by the
            contracts. It matters whether and how multiple parties in a chain of contracts

                                                   10
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 11 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 11 of 27 PageID 56



        allocated among themselves the risk that participants in the chain would perform
        deficiently, along with the obligation to pay for deficient performance. It matters
        what kinds of claims are asserted and against whom they are asserted.

  Barzoukas v. Found. Design, Ltd., 363 S.W.3d 829, 834 (Tex. App.—Houston [14th Dist.]

  2012, pet. denied) (examining this legal theory in the context of a no-evidence summary

  judgment motion).

         The economic loss rule generally precludes recovery where the harm is economic loss

  of a contractual expectancy. Chapman Custom Homes, Inc. v. Dallas Plumbing Co., 445

  S.W.3d 716, 718 (Tex. 2014). As such, “[t]he doctrine applies unless the ‘duty allegedly

  breached is independent of the contractual undertaking and the harm suffered is not merely

  the economic loss of a contractual benefit.’” Dick v. Colo. Hous. Enters., L.L.C., 780 Fed.

  App’x 121, 125–26 (5th Cir. 2019) (quoting Chapman Custom Homes, 445 S.W.3d at 718)

  (applying Texas law). “In determining whether a tort claim is merely a repackaged breach of

  contract claim, a court must consider: 1) whether the claim is for breach of duty created by

  contract, as opposed to a duty imposed by law; and 2) whether the injury is only the

  economic loss to the subject of the contract itself.” Stanley Indus. of S. Fla. v. J.C. Penney

  Co., No. 3:05-2499, 2006 WL 2432309, at *5 (N.D. Tex. Aug. 18, 2006).

         A party may plead alternative theories of recovery for the same harm, and a motion to

  dismiss one theory because another theory is pleaded is not appropriate. See, e.g., Fed. R.

  Civ. P. 8(a), (e)(2); Infowise Sols., Inc. v. Microstrategy Inc., No. 3:04-0553, 2004 WL

  2870637, at *1 (N.D. Tex. Dec. 10, 2004) (denying motion to dismiss unjust enrichment

  claim where plaintiff also pleaded the existence of a contract); Nature’s Formula, Inc. v.

  Norstar Consumer Prods. Co., No. 3:03-1222, 2003 WL 23282765, at *3 (N.D. Tex. Sept.

  10, 2003) (permitting plaintiff to alternatively plead unjust enrichment, promissory estoppel



                                               11
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 12 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 12 of 27 PageID 57



  and breach of contract theories). This court, the Northern District of Texas, has explicitly

  found that while the economic loss rule may prohibit “recovery for a contract and tort claim”

  where there is a valid contract governing the dispute, “it does not prevent a plaintiff from

  pleading contract and tort claims as alternative theories of recovery.” Commonwealth

  Capital Corp., 2015 WL 10818622, at *2 (citing Fed. R. Civ. P. 8(d)(2)–(3)) (emphasis in

  original). This is especially true where there is a dispute about the validity of a contract or

  the applicability of an agreement to certain claims and actions. See Johnson v. Wells Fargo

  Bank, NA, 999 F. Supp. 2d 919, 929 (N.D. Tex. 2014) (“A party can plead legal and

  equitable claims in the alternative . . . when one party disputes the existence of a contract

  governing the dispute.”). Lone Star has pleaded alternative theories of recovery, and whether

  the economic loss rule bars certain claims may be determined only after the Intercreditor

  Agreement has been interpreted and the rights of the parties under the agreement have been

  established.

            Rabo’s argument that the economic loss rule bars most of Lone Star’s claims as

  disguised contract claims is premature at a Rule 12(b)(6)-motion-to-dismiss stage: the parties

  dispute the agreement, and a plaintiff is permitted to plead alternative theories of recovery.

  The economic loss rule, standing alone, does not, at this stage, require dismissal of Lone

  Star’s claims.

      (g)      Lone Star’s First Cause: Construction of Intercreditor Agreement and
               Determination of Lien Priority

            Rabo’s Reply Brief, Doc No. 145, states that it agrees to withdraw its motion as to the

  First Cause of Action for “‘Construction of Intercreditor Agreement and Declaration of Lien

  Priority,’ because that claim is really just a part of [Lone Star’s] contractual claims.” Doc.

  No. 145 at 3 n.2. Though the parties’ counsel argued the point at the hearing as if it were still

                                                12
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 13 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 13 of 27 PageID 58



    a live issue, I am satisfied that the allegations, while likely improper as an action for

    declaratory relief in federal court under the statutory provisions referenced—Tex. Civ. Prac.

    & Rem. Code § 37.001 et seq. and under 28 U.S.C. § 22014—are properly considered as

    merely supportive of Lone Star’s other causes of action and that Rabo’s motion as to the first

    cause is withdrawn.

         (h)      Lone Star’s Third Cause: Conversion

               In support of dismissal of Lone Star’s conversion cause of action, Rabo relies on case

    authority that, for the most part, addresses conversion of personal property owned by the

    plaintiff. Lone Star never owned the cattle and thus there is no property that could have been

    converted: “Plaintiff cannot establish the first element [of conversion] because Lone Star . . .



4
  The Fifth Circuit has consistently interpreted the Texas Declaratory Judgments Act, Chapter 37 of the Texas Civil
Practice and Remedies Code, as a procedural statute inapplicable to declaratory judgment actions in federal court.
McKinney/Pearl Rest. Partners, L.P. v. Metro. Life Ins. Co., 241 F. Supp. 3d 737, 775 (N.D. Tex. 2017). As such,
federal courts apply federal procedural rules, and this claim may only be considered under 28 U.S.C. § 2201. Rhodes
v. Prince, No. 3:05-2343, 2006 WL 954023, at *4 (N.D. Tex. Apr. 11, 2006), aff'd sub nom. Rhodes v. City of
Arlington, 215 Fed. App’x 329 (5th Cir. 2007).
     Like the Texas Declaratory Judgments Act, a declaratory judgment under federal law does not create any
substantive rights or causes of action but is a procedural device. Carter v. Bank of Am., N.A., No. 3:12-4550, 2013
WL 1482610, at *3 (N.D. Tex. Apr. 9, 2013); Castle Mortg. Corp. v. GMAC Mortg., LLC, No. 3:12-1969, 2013 WL
5299298, at *4 (N.D. Tex. Sept. 20, 2013). It allows a party to obtain “an early adjudication of an actual controversy”
arising under other substantive law, Collin Cnty. v. Homeowners Ass'n for Values Essential to Neighborhoods,
(HAVEN), 915 F.2d 167, 170 (5th Cir. 1990), and is intended to provide a means of settling an actual controversy
before it ripens into a civil law violation or a breach of contract, Rowan Cos. v. Griffin, 876 F.2d 26, 28 (5th Cir.
1989). See also Think3 Litig. Tr. v. Zuccarello (In re Think3, Inc.), 529 B.R. 147, 206–07 (Bankr. W.D. Tex. 2015).
Federal courts generally have broad discretion to grant or refuse declaratory judgment claims. See, e.g., Torch, Inc.
v. LeBlanc, 947 F.2d 193, 194 (5th Cir. 1991); Metcalf v. Deutsche Bank Nat’l Tr. Co., No. 3:11-3014, 2012 WL
2399369, at *9 (N.D. Tex. June 26, 2012).
     In the context of Rule 12(b)(6), courts regularly reject declaratory judgment claims that seek resolution of matters
that will be resolved as part of the other claims in the lawsuit. See, e.g., Flanagan v. Chesapeake Expl., LLC, No.
3:15-0222, 2015 WL 6736648, at *4 (N.D. Tex. Nov. 4, 2015) (dismissing a declaratory judgment claim under
12(b)(6) because it was an issue that had to be determined to resolve plaintiff’s breach of contract claim and therefore
was duplicative); Regus Mgmt. Grp., LLC v. Int'l Bus. Mach. Corp., No. 3:07-1799, 2008 WL 2434245, at *3 (N.D.
Tex. June 17, 2008) (dismissing declaratory judgment claim as entirely repetitive and unnecessary); Xtria LLC v.
Tracking Sys., Inc., No. 3:07-0160, 2007 WL 1791252, at *3 (N.D. Tex. June 21, 2007) (dismissing declaratory
judgment action under Rule 12(b)(6) where it duplicated an existing breach of contract claim); Assistmed, Inc. v.
Conceptual Health Sols., Inc., No. 3:05-0880, 2006 WL 3691003, at *17 (N.D. Tex. Dec. 14, 2006) (same); Albritton
Props. v. Am. Empire Surplus Lines, No. 3:04-2531, 2005 WL 975423, at *2 (N.D. Tex. Apr. 25, 2005) (dismissing
declaratory judgment counterclaim under Rule 12(b)(6) where the disputed issues were already pending before the
court); Kougl v. Xspedius Mgmt. Co., No. 3:04-2518, 2005 WL 1421446, at *4 (N.D. Tex. June 1, 2005) (dismissing
declaratory actions seeking contract interpretation where this would be resolved as part of breach of contract action).

                                                           13
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 14 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 14 of 27 PageID 59



  neither owned nor had possession of the calves.” Doc. No. 162 at 11–12. Plus, per Rabo, the

  calves were transferred to Cliff Hanger, not Rabo, and Rabo never exercised control over the

  cattle. Rabo further argues that Lone Star’s conversion claim fails as a matter of law because

  Rabo’s alleged conversion of the cattle proceeds concerns “money” and “[m]oney can be the

  object of conversion only when it can be described as a specific chattel, but not where an

  indebtedness may be discharged by the payment of money generally.” Id. at 12–13. And an

  action for conversion of money, in Texas, lies only where the money is (1) delivered for

  safekeeping, (2) intended to be segregated, (3) substantially in the form in which it was

  received, and (4) not the subject of a title claim by the keeper. Id. at 13. Lone Star fails each

  element, according to Rabo. Rabo, in effect, contends that it is impossible for Lone Star to

  have a conversion claim for cattle proceeds because Lone Star never owned the cattle and

  never entrusted the cattle proceeds with Rabo.

         But Rabo mischaracterizes Lone Star’s conversion claim. Lone Star’s allegation of

  conversion concerns Waggoner Cattle’s cattle and their proceeds, both of which secured the

  Waggoner Entities’ debt to Lone Star. “A secured party may bring an action in conversion

  against a third party in order to vindicate rights in collateral.” Permian Petroleum Co. v.

  Petroleos Mexicanos, 934 F.2d 635, 651 (5th Cir. 1991) (holding that a debtor’s creditor was

  liable for conversion when the creditor acquired gas from the debtor and attempted to offset

  its credit against the purchase price of the gas because it violated another secured creditor’s

  continuing rights in the collateral). “A properly perfected security interest extends to the

  identifiable cash proceeds of a sale of collateral subject to that security interest. The holder of

  the security interest is entitled to recover cash proceeds from unauthorized subsequent

  transferees.” ITT Commercial Fin. Corp. v. Bank of the W., 166 F.3d 295, 305 (5th Cir.



                                                14
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 15 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 15 of 27 PageID 60



  1999) (citations omitted) (concluding that a district court improperly granted summary

  judgment for conversion of proceeds in favor of a superior-lien secured creditor against a

  junior secured creditor because the court had applied an improper legal standard as to

  whether the junior secured creditor accepted payment within the “ordinary course” and

  without knowledge of or recklessness about whether the payment violated a third party’s

  security interest and remanded the case).

         While the ITT Commercial case suggests knowledge of or reckless disregard for a

  superior lien is sufficient to hold the receiving person liable for conversion, Texas has since

  amended its commercial code. Now, under Texas law, a party must show “collusion with the

  debtor in violating the rights of the secured party.” Tex. Bus. & Com. Code § 9.332; see also

  Tex. Bus. & Com. Code § 9.315 cmt. 7 (“In many cases, however, a purchaser or other

  transferee of the cash proceeds will take free of the perfected security interest. See, e.g.,

  Sections 9-330(d) (purchaser of check), 9-331 (holder in due course of check), 9-332

  (transferee of money or funds from a deposit account).”). Following this amendment, the

  actionability of a secured creditor’s conversion claim for cash proceeds against another

  creditor has been recognized in a recent bankruptcy court in the Western District of Texas.

  Deutsche Bank Tr. Co. Ams. v. First River Energy, LLC (In re First River Energy, LLC), No.

  18-05015, 2019 WL 1103294, at *26 (Bankr. W.D. Tex. Mar. 7, 2019) (allowing a creditor

  with a superior security interest in cash proceeds to replead a conversion claim against

  another creditor that received cash proceeds from the sale of oil because it was an actionable

  claim). Additionally, a court in this division has recognized a plaintiff’s claim for conversion

  of cash proceeds from the sale of cattle against another creditor that accepted the cash

  proceeds when the plaintiff had a superior perfected security interest in the cattle and the



                                                15
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 16 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 16 of 27 PageID 61



  proceeds of the cattle. PlainsCapital Bank v. Kite Bros., LLC, No. 5:06-200, 2007 WL

  9718484, at *4–5 (N.D. Tex. Aug. 27, 2007).

            I recommend that the Court deny Rabo’s motion to dismiss Lone Star’s conversion

  cause of action.

      (i)      Lone Star’s Fourth Cause: Fraud.

            Lone Star alleges in count four a claim for fraud, contending that Rabo committed

  fraud by producing fraudulent borrowing base certificates and making fraudulent promises

  surrounding the “Take-Out” loan. Rabo moves to dismiss this claim, arguing that, if the

  nature of the injury suffered is contractual, the only recovery available is for breach of

  contract, and thus the fraud claim is barred by the economic loss rule. Rabo also argues that

  Lone Star has not met the pleading requirements for fraud under Rule 9.

            The premise of this suit, as discussed at (e) above, will likely require, given proved

  facts, the interpretation and construction of the applicable contract, the Intercreditor

  Agreement. Whether the effect of the Intercreditor Agreement precludes a tort claim is

  premature on a motion to dismiss.

            Rule 9(b) requires that a complaint alleging fraud must specify the “time, place, and

  contents of the false representations, as well as the identity of the person making the

  misrepresentation and what [the person] obtained thereby.” Tuchman v. DSC Comm’ns

  Corp., 14 F.3d 1061, 1068 (5th Cir. 1994). The purpose of Rule 9(b) is not “to procure

  punctilious pleading detail.” Steiner v. Southmark Corp., 734 F. Supp. 269, 273 (N.D. Tex.

  1990). “The amount of particularity required to sufficiently plead fraud differs based upon

  the context of each case.” Sw. Agri-Plastics, Inc. v. Hog Slat, Inc., No. 3:09-1271, 2010 WL

  711811, at *2 (N.D. Tex. Feb. 26, 2010). Generally, though, Rule 9(b) requires a



                                                 16
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 17 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 17 of 27 PageID 62



  specification as to which statements were fraudulent, the identity of the speaker, when and

  why the statements were made, and an explanation as to why the statements were fraudulent.

  Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005); Southland Sec. Corp. v. INSpire

  Ins. Sols., Inc., 365 F.3d 353, 362 (5th Cir. 2004).

            Lone Star has met the heightened pleading requirements of Rule 9(b) for fraud. The

  Second Amended Complaint alleges specific fraudulent statements within specific

  documents, names specific Rabo employees who it says created or penned the fraudulent

  statements on specific dates, explains why the statements were fraudulent and why it matters.

  For example, Lone Star alleges that Rabo employee Paul Strouhal, on November 7–8, 2016,

  altered a borrowing base certificate to reflect a knowingly inaccurate cost of grain. And this

  was done to cause Lone Star to continue issuing credit (or perhaps avoid a default on its

  loans) to Waggoner Cattle. Lone Star has provided approximate dates and participants in the

  alleged fraud, along with the dates the alleged fraudulent borrowing base reports were

  written. See Nature’s Formula, 2003 WL 23282765, at *4 (denying motion to dismiss

  fraudulent inducement claim where complaint alleged dates and participants in the alleged

  misrepresentations along with the dates of documents sent by defendant alleged to induce

  plaintiff).

            Lone Star has satisfied the heightened pleading requirements of Rule 9(b). Rabo’s

  motion to dismiss Lone Star’s fraud claim should be denied.

      (j)       Lone Star’s Fifth Cause: Money Had and Received and Constructive Trust.

            Rabo argues that both Lone Star’s money-had-and-received and constructive trust

  causes must be dismissed because the parties’ dispute is controlled by an express contract,

  the Intercreditor Agreement. As set forth above, at (e), it is improper, at this stage, to



                                                17
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 18 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 18 of 27 PageID 63



  determine the effect of the Intercreditor Agreement and whether it was breached. And Lone

  Star may plead alternative theories without subjecting one to dismissal under Rule 12(b)(6)

  simply because it is inconsistent with another theory of recovery. I recommend denial of

  Rabo’s motion as to the money-had-and-received and constructive trust causes.

      (k)      Lone Star’s Sixth Cause: Civil Conspiracy and Conspiracy to Defraud.

            Rabo argues that Lone Star’s civil conspiracy and conspiracy-to-defraud cause should

  be dismissed because it is barred by the economic loss rule, the elements of the claim are not

  properly pleaded, and the complaint does not meet the heightened Rule 9 pleading standard.

  Lone Star asserts that the conspiracy claim is not barred by the economic loss rule because it

  has sufficiently alleged the underlying torts of fraud and conversion and it has met the Rule 9

  pleading standards.

            Lone Star’s conspiracy claim is not barred by the economic loss rule at this time

  because its conversion and fraud claims that relate to the conspiracy claim also survive this

  motion. See Bates Energy Oil & Gas, 361 F. Supp. 3d at 655 (holding that “the motion to

  dismiss based on the economic loss rule fails as to the fraudulent-inducement and fraud

  claims and [thus] related conspiracy claims”). (This assumes adoption of my

  recommendation on such claims.)

            The pleading standards of Rule 9 apply to a state law claim of conspiracy to commit

  fraud. U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 193 (5th Cir. 2009). To state a

  claim for civil conspiracy under Texas law, the pleading must sufficiently allege “(1) two or

  more persons; (2) an objective to be accomplished; (3) a meeting of the minds on the

  objective; (4) one or more unlawful, overt acts; and (5) proximate damages.” Duzich v.

  Advantage Fin. Corp., 395 F.3d 527, 530 (5th Cir. 2004). “Civil conspiracy is a derivative



                                                18
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 19 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 19 of 27 PageID 64



  tort; therefore, liability for a civil conspiracy depends on participation in an underlying tort.”

  Homoki v. Conversion Servs., Inc., 717 F.3d 388, 402 (5th Cir. 2013). Whether a civil

  conspiracy claim has been adequately pleaded depends upon the adequate pleading of the

  underlying tort. Id. In addition to the underlying tort, a plaintiff must also allege, with

  particularity, facts that make plausible its contention that there existed a common purpose or

  object among defendant and others to defraud the plaintiff. Newby v. Enron Corp. (In re

  Enron Corp.), 762 F. Supp. 2d 942, 1022 (S.D. Tex. 2010). Since conspiracy is generally

  proven through circumstantial evidence, the pleading needs only to “allege[] facts and

  circumstances implying a meeting of the minds in a conspiracy.” Newby v. Enron Corp. (In

  re Enron Corp.), 540 F. Supp. 2d 759, 774, 799 (S.D. Tex. 2007).

         Lone Star has alleged all the elements of a civil conspiracy. The Second Amended

  Complaint alleges that the debtors, the debtors’ accountants, Paul Strouhal (Rabo employee),

  and other employees of Rabo “agreed to engage in, and actually did engage in, an actual civil

  conspiracy . . . to convert Lone Star’s loan funds and collateral, and to fraudulently transfer

  the collateral of Lone Star and those proceeds to Rabo, and to create falsified financial

  information.” Doc. No. 159 at 75. Further, Lone Star alleges that Rabo engaged in the

  conspiracy “to induce Lone Star to take no action to preserve its collateral” so that Rabo

  could convert Lone Star’s collateral and create false financial information so the debt could

  “be sold into a syndication [to decrease] Rabo’s inevitable loss” on its loan to the Waggoner

  Entities. Id. Lone Star has alleged several elements of conspiracy: two or more persons, a

  meeting of the minds, and an objective to be accomplished. Lone Star has also alleged that

  Rabo directed the Waggoner Entities to falsify their borrowing bases, an overt act, where

  “Rabo agreed, directed and participated in the creation and distribution of these false



                                                19
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 20 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 20 of 27 PageID 65



    borrowing bases” which followed by several reasons why. Id. at 79. Lone Star states that

    Rabo collected proceeds that belong to Lone Star, another overt act. Lastly, Lone Star

    alleges injury, that the “conduct of Rabo and its conspirators . . . caused and produced actual

    damages to Lone Star.” Id. at 76.

               Lone Star has alleged the elements needed to raise a claim for civil conspiracy and

    conspiracy to defraud against Rabo. It has alleged facts sufficient to state a claim for fraud

    and conversion against Rabo. Similarly, Lone Star has also alleged facts sufficient to claim

    that Rabo conspired with the Waggoner Entities to defraud Lone Star. Rabo’s motion to

    dismiss Lone Star’s civil conspiracy and conspiracy-to-defraud claim should be denied.

         (l)      Lone Star’s Seventh Cause: Wrongful Offset.

               Rabo argues that Lone Star’s wrongful offset claim should be dismissed because

    (i) Lone Star did not allege that Rabo made an offset, (ii) the offset claim is really a

    conversion claim, and (iii) the claim is barred by the economic loss rule. Lone Star argues

    that it has sufficiently pleaded wrongful offset because Rabo is vicariously liable for the

    offset by the debtors through its involvement in conspiracy with the debtors and partaking in

    the conversion of Lone Star’s collateral.5

               “Wrongful offset is a subspecies of conversion, which is defined as an unauthorized

    exercise of the right of ownership over property belonging to another.” S. Cent. Livestock

    Dealers, Inc. v. Sec. State Bank of Hedley, 614 F.2d 1056, 1061 (5th Cir. 1980). And a third

    party “who is instrumental in the disposition of the property in denial of the mortgagee’s




5
  I question if Lone Star and Rabo really mean joint and several liability rather than vicarious liability. LandAmerica
Commonwealth Title Co. v. Wido, No. 5-14-00036, 2015 WL 6545685, at *11 (Tex. App.—Dallas Oct. 29, 2015, no
pet.) (“A finding of civil conspiracy imposes joint and several liability on all conspirators for actual damages resulting
from the acts in furtherance of the conspiracy.”).


                                                           20
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 21 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 21 of 27 PageID 66



    right, or who causes or induces such disposition of the property, may be held by the

    mortgagee for conversion.” Oats v. Dublin Nat’l Bank, 90 S.W.2d 824, 827 (Tex. 1936).

             By the Second Amended Complaint, Lone Star alleges that one of the debtor entities,

    Cliff Hanger, fraudulently offset an account that was due to another debtor entity, Waggoner

    Cattle, for calves that were Lone Star’s collateral. Lone Star alleges that both debtor entities

    inaccurately labeled a debt that was due to Waggoner Cattle as a loan, and rather than pay the

    full amount for the calves transferred between the debtor entities, Cliff Hanger wrongfully

    offset this “loan” amount against what it owed to Waggoner Cattle. Lone Star alleges Rabo’s

    involvement in this offset is that Rabo collected the money in Cliff Hanger’s account each

    day and “Cliff Hanger and Rabo converted” receivables from Cliff Hanger, Waggoner Cattle

    calves and proceeds of the calves, which are Lone Star collateral. Doc. 159 at 77.6 The

    complaint then alleges that this wrongful offset by Cliff Hanger “was part of the conversion

    of Lone Star’s collateral, and part of Rabo’s breach of the Intercreditor Agreement.” Id. at

    78.

             Lone Star has sufficiently and plausibly pleaded the wrongful offset claim by alleging

    that the Waggoner Entities’ wrongful offset contributed to the alleged conversion and their

    conspiracy to convert. Wrongful offset is a type of conversion, and the Texas Supreme Court

    has held that the conversion acts of a debtor may be recoverable from a party that

    participated in or encouraged the conversion. Oats, 90 S.W.2d at 827. Lone Star has alleged

    that Rabo assisted or encouraged the Waggoner Entities to convert Lone Star’s collateral and




6
  Lone Star alleges “Cliff Hanger and Rabo converted (1) $3,004,041.21 of Waggoner Cattle’s receivable from Cliff
Hanger, (2) $3,004,041.21 of underpriced Waggoner Cattle calves, and (3) $3,004,041.21 of proceeds of those
Waggoner Cattle calves … which was Lone Star’s collateral.” Id. at 77–78. Lone Star is not alleging that Cliff Hanger
and Rabo converted by the offset over $9 million but rather that it was a combination of these three things or one of
these three things that resulted in the ultimate conversion of $3,004,041.21.

                                                         21
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 22 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 22 of 27 PageID 67



    that the wrongful offset was a part of this conversion. Rabo’s motion to dismiss Lone Star’s

    wrongful offset claim should be denied.

         (m)      Lone Star’s Eighth Cause: Equitable Subordination.

               Rabo argues that Lone Star’s equitable subordination claim should be dismissed as,

    again, not ripe for adjudication and also as barred by res judicata from confirmation of the

    underlying chapter 11 plan. Lone Star contends that it has alleged an injury that makes its

    claim ripe and that the claim is not barred by res judicata because it is not inconsistent with

    the chapter 11 plan and the plan does not address its claim or require dismissal of pending

    claims.

               Equitable subordination is a remedial measure found in the Bankruptcy Code that

    enables a court to, in pertinent part, “subordinate for purposes of distribution all or part of an

    allowed claim to all or part of another allowed claim.” 11 U.S.C. § 510(c).

               I recommend denial of Rabo’s motion seeking dismissal based on the res judicata

    effect of the Waggoner Entities’ confirmed chapter 11 plan. First, it is difficult to conceive

    of how res judicata from a debtor’s confirmed plan may apply to an action between two

    creditors of such debtor. Second, even if it does apply, it is improper, on a motion to dismiss,

    to consider Rabo’s res judicata defense.7 Such consideration would require evidence of the

    plan and its effect; the confirmed plan is not here before the Court. And there has been no

    evidence interpreting the plan. This may properly be considered on summary judgment.




7
  The general rule is that “res judicata . . . cannot be brought in a motion to dismiss” because it “must be pleaded as
an affirmative defense,” Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 570 n.2 (5th Cir. 2005), and “an
affirmative defense [] should not be raised as part of a 12(b)(6) motion, but should instead be addressed at summary
judgment or at trial.” Am. Realty Tr., Inc. v. Hamilton Lane Advisors, Inc., 115 Fed. App’x 662, 664 n.1 (5th Cir.
2004) (citing Moch v. E. Baton Rouge Par. Sch. Bd., 548 F.2d 594, 596 n.3 (5th Cir. 1977) (“Generally, a party cannot
base a 12(b)(6) motion on res judicata.”)).

                                                          22
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 23 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 23 of 27 PageID 68



            Both Rabo’s motion and Lone Star’s response are based on the effect of the

  Waggoner Entities’ confirmed chapter 11 plan. Rabo submits that the plan and its treatment

  of creditors foreclose the equitable subordination claim. Lone Star submits that the

  confirmed plan proves a “particularized injury,” sufficient to satisfy standing. These

  arguments, however, are outside the scope of a motion to dismiss. I cannot discern how

  Lone Star would have a right, absent explicit authority, to bring an equitable subordination

  claim that seeks to subordinate Rabo’s claim to the claims of all other creditors of the debtor

  entities. Nor can I conceive how, in light of a confirmed plan and its treatment of creditors,

  Rabo’s claim could be subordinated to just Lone Star’s claim. But these issues require

  evidence and are beyond the scope of a motion to dismiss. I recommend denial of Rabo’s

  request to dismiss Lone Star’s equitable subordination claim.

      (n)      Lone Star’s Ninth Cause: Attorney’s Fees and Costs.

            Rabo argues that Lone Star’s claim for attorney’s fees and costs should be dismissed

  because, absent an enforceable contract or statute, a party must pay its own attorney’s fees

  and Lone Star has not cited an applicable statute that allows recovery of fees and costs. Lone

  Star argues that its request for fees is not a “true claim” but rather a potential basis for relief

  as punitive damages. Despite this, Lone Star cites Tex. Civ. Prac. & Rem. Code § 37.009

  and Tex. Bus. & Com. Code § 38.001 et seq. as a basis for the court to award attorney’s fees

  and costs.

            “As a general rule, attorney’s fees are not recoverable in Texas unless provided for by

  contract or by statute.” Jeanbaptiste v. Wells Fargo Bank, N.A., No. 3:14-264, 2014 WL

  2158415, at *12 (N.D. Tex. May 22, 2014), aff'd, 2014 WL 7723129 (5th Cir. Nov. 7, 2014)

  (granting a Rule 12(b)(6) motion to dismiss plaintiff’s request for attorney’s fees). There is



                                                 23
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 24 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 24 of 27 PageID 69



  no dispute that the parties do not have an agreement that addresses attorney’s fees.

  Therefore, in order for Lone Star to be able to bring a claim for attorney’s fees, such remedy

  must be provided for by statute.

         At the hearing, Lone Star conceded that it could not pursue attorney’s fees under Tex.

  Bus. & Com. Code § 38.001 et seq. because that provision applies to only individuals and

  corporations; Rabo is a limited liability company.

         Lone Star may not pursue attorney’s fees under Tex. Civ. Prac. & Rem. Code

  § 37.009 because “it functions solely as a procedural mechanism for resolving substantive

  ‘controversies which are already within the jurisdiction of the courts.’” Utica Lloyd’s of Tex.

  v. Mitchell, 138 F.3d 208, 210 (5th Cir. 1998) (citation omitted) (affirming district court’s

  denial of attorney’s fees under Tex. Civ. Prac. & Rem. Code § 37.009 because it is

  inapplicable in federal court).

         Additionally, in its response to Rabo’s motion to dismiss, Lone Star suggests that it

  may collect attorney’s fees, presumably from Rabo, under Tex. Bus. & Com. Code §§ 9.607

  and 9.608. Doc. No. 168. Under these provisions, Lone Star may not collect additional

  funds from Rabo for attorney’s fees. Rather, “the plain language of section 9.607(d)

  provides that [a secured party] may deduct from its collections on the obligation its

  reasonable expenses in collecting sums due from [defendant]; but neither section 9.607 nor

  9.608 provides for recovery of attorney’s fees over and above the amount of the obligation.”

  CapTran/Tanglewood LLC v. Thomas N. Thurlow & Assocs., No. 08-2374, 2011 WL

  2969835, at *3 (S.D. Tex. July 21, 2011) (citing Tex. Bus. & Com. Code §§ 9.607(d), 9.608)

  (emphasis in original). As this case interpreted the statute, Lone Star would be able to pay

  the fees incurred from any amount collected from Rabo if Lone Star is successful on its



                                               24
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 25 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 25 of 27 PageID 70



    claims. The amount Lone Star would actually recover would be reduced by attorney’s fees,

    and if the recovery from Rabo is less than its attorney’s fees, Lone Star would have to pay

    that amount to its attorneys out of pocket. This statute does not provide Lone Star with a

    means to increase its recovery from Rabo. Branch Banking & Tr. Co. v. HealthGrowth

    Credit, LLC, No. 1:18-783, 2019 WL 6015317, at *8 (W.D. Tex. July 23, 2019) (supporting

    this interpretation by CapTran/Tanglewood LLC).

             Despite Lone Star’s inability to establish a viable claim for attorney’s fees by contract

    or state statute, it is clear from other case law that there are other ways in which a party may

    collect attorney’s fees. Specifically, a party may recover attorney’s fees as a part of damages

    for a successful conversion claim. Some cases support attorney’s fees as a part of exemplary

    damages, others for actual damages, and some say neither. While the case law is conflicting

    as to the type of damages under which attorney’s fees may be awarded, if at all, Lone Star

    has made a plausible claim for attorney’s fees.

             Lone Star’s attorney’s fees may be awarded as exemplary damages. Generally,

    attorney’s fees may not be awarded for conversion claims. Wiese v. Pro Am Servs., Inc., 317

    S.W.3d 857, 861 (Tex. App.—Houston [14th Dist.] 2010, no pet.). But, a “trier of fact may

    consider attorney’s fees in conversion actions when determining exemplary damages, but not

    when calculating actual damages.” Id.; R.J. Suarez Enters. Inc. v. PNYX L.P., 380 S.W.3d

    238, 249 (Tex. App.—Dallas 2012, no pet.).8 This exception for attorney’s fees for a

    conversion claim is applied “where it is alleged and proven that the conversion was

    accompanied by willfulness, fraud, malice, oppression or gross negligence.” Hupp v. Port


8
  Compare Dorward v. Ramirez, No. 3:09-0018, 2009 WL 2777880, at *26 (N.D. Tex. Aug. 28, 2009) (dismissing
claim for attorney’s fees as to a conversion claim because “[a]ttorney’s fees are not recoverable as either actual or
exemplary damages on a conversion claim”) (quoting Oscar M. Telfair, III, P.C. v. Bridges, 161 S.W.3d 167, 170
(Tex. App.—2005, no pet.)).

                                                         25
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 26 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 26 of 27 PageID 71



  Brownsville Shipyard, Inc., 515 F. Supp. 546, 549 (S.D. Tex. 1981). Lone Star has requested

  that attorney’s fees be considered and has alleged fraud and malice. Lone Star’s claim for

  attorney’s fees should survive Rabo’s motion because it is sufficiently pleaded and

  constitutes a plausible claim to recover fees as exemplary damages.

         In addition to exemplary damages, the Fifth Circuit has held that under Texas law, a

  secured party may recover attorney’s fees as a part of actual damages. In Permian Petroleum

  Co. v. Petroleos Mexicanos, a case with similar facts, the court found that a secured

  creditor’s security agreement secured “the accrued interest, costs, and attorneys’ fees as well

  as the outstanding principal.” 934 F.2d at 652. Because Texas law allows a secured party to

  recover the value of the secured interest in the collateral up to the value of the collateral, the

  Fifth Circuit reasoned that a security agreement that secured attorney’s fees enabled the

  secured party to recover attorney’s fees from another secured creditor as a part of actual

  damages. Id.; contra Wiese, 317 S.W.3d at 861 (jury may not consider attorney’s fees in

  conversion actions when calculating actual damages). Lone Star, therefore, may be able to

  recover attorney’s fees as a part of an award of actual damages if Rabo is liable for

  conversion.

         Lone Star may request that attorney’s fees be considered as a part of damages.

  Rabo’s motion to dismiss Lone Star’s cause for attorney’s fees should be granted to the

  extent fees are sought under § 37.009 of the Texas Civil Practice and Remedies Code and

  § 38.001 of the Texas Business and Commerce Code. Lone Star’s request for attorney’s fees

  should otherwise survive Rabo’s motion.




                                                26
Case 18-02007-rlj Doc 177 Filed 02/05/20 Entered 02/05/20 16:31:12 Page 27 of 27
 Case 2:19-cv-00098-Z Document 6-1 Filed 02/06/20 Page 27 of 27 PageID 72




                                                       Respectfully submitted,


 DA TED: February 4, 2020
                                                          ;�L�$
                                                        OOBERT L. JONES
                                                        U.S. BANKRUPTCY JUDGE




This Recommendation shall be entered on the docket by the Bankruptcy Clerk.




                                            27
